In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-20-00132-CR
     ___________________________

 STEVEN CURTIS MAREZ, JR., Appellant

                     V.

          THE STATE OF TEXAS


  On Appeal from the 355th District Court
          Hood County, Texas
        Trial Court No. CR13859


Before Sudderth, C.J.; Wallach and Walker, JJ.
    Per Curiam Memorandum Opinion
                            MEMORANDUM OPINION

       Appellant Steven Curtis Marez, Jr. appeals his conviction and 15-year sentence

for aggravated assault. See Tex. Penal Code Ann. § 22.02. Appellant had been placed

on deferred adjudication community supervision, but he pleaded true to violating the

terms of his community supervision, and the trial court adjudicated him guilty.

       On appeal from his conviction, appellant’s court-appointed appellate counsel

has filed a motion to withdraw as counsel and a brief in support of that motion, in

which counsel has determined, after examining the appellate record, that no arguable

grounds for appeal exist. See Anders v. California, 386 U.S. 738, 744–45, 87 S. Ct. 1396,

1400 (1967). Counsel’s brief and motion meet the requirements of Anders, which

requires presenting a professional evaluation of the entire record in the case

demonstrating why there are no arguable grounds for relief. Id., 87 S. Ct. at 1400. We

have independently examined the record, as is our duty upon the filing of an Anders

brief. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); see also Penson v.

Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).             Although provided the

opportunity to seek a copy of the appellate record and file a pro se response, appellant

declined to do so. Likewise, the State did not file a response to the Anders brief.

       After carefully reviewing the record and counsel’s brief, we have determined

that $15 should be deleted from the total court costs imposed in the judgment. No




                                             2
statute authorizes the imposition of a $15 Motion to Proceed/Revoke Fee.1 Johnson v.

State, 423 S.W.3d 385, 389 (Tex. Crim. App. 2014) (“Only statutorily authorized court

costs may be assessed against a criminal defendant.”). We therefore modify the

judgment and incorporated funds-withdrawal order to delete $15 from the $396 in

court costs, so that each imposes a total of only $381 in court costs.2

      Except for this modification to the judgment and incorporated funds-

withdrawal order, we agree with counsel that this appeal is wholly frivolous and

without merit. Our independent review of the record reveals nothing further that

might arguably support the appeal. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex.

Crim. App. 2005); see also Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App.

2006). We grant counsel’s motion to withdraw, modify the trial court’s judgment and

incorporated funds-withdrawal order to impose only $381 in court costs, and affirm




      1
        After the clerk’s record containing a bill of costs showing imposition of this
fee was filed, the trial court clerk filed a supplemental clerk’s record with an amended
bill of costs showing a balance of $0 for this fee, with no corresponding notation of
payment (as opposed to other costs listed in the amended bill).
      2
        Counsel identified the imposition of this fee as a potential error but also
pointed out that if it had been included in the costs imposed in the deferred
adjudication order, appellant could not now challenge it. See, e.g., Wiley v. State, 410
S.W.3d 313, 320–21 (Tex. Crim. App. 2013). Nothing in the record shows that the
trial court included the $15 fee in the original deferred adjudication order, and the
record shows the basis for the other costs imposed in that order as well as costs
subsequently imposed, other than the $15 fee. Additionally, the record also shows
that appellant had been making payments on the court costs originally imposed.


                                            3
the judgment as modified. See Tex. R. App. P. 43.2(b); Bray v. State, 179 S.W.3d 725,

729 (Tex. App.––Fort Worth 2005, no pet.).



                                                    /s/ Bonnie Sudderth
                                                    Bonnie Sudderth
                                                    Chief Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: October 14, 2021




                                         4